Citation Nr: 1425789	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depressive disorder and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

  
REMAND

The Veteran contends that his current psychiatric disorders are the result of in-service incidents.  Specifically, in several statements and during a December 2013 hearing before the Board, the Veteran asserted that his current depression began during active service subsequent to two incidents, and has continued since such time.  In this regard, he stated that in February 1991while serving in Iraq, a Blackhawk left on a rescue mission to recover a pilot who was shot down.  There were five soldiers on the helicopter, all whom were friends of the Veteran.  The Veteran indicated that the helicopter received fire from insurgents and crashed; three soldiers were killed and the remaining soldiers there were taken as Prisoners of War.  The Veteran testified that he heard about this incident while serving in Iraq, and explained that he did not witness the crash of the helicopter or the deaths of his friends.  The second incident involved the Veteran standing guard in a parking garage where he was fired upon; however, he stated that he was instructed not to fire back.  The Veteran stated that he felt afraid for his life, as well as a sense of hopelessness as a result of these incidents.   

The Veteran's August 1984 induction physical examination is negative for complaints for or a diagnosis of a psychiatric disorder, to include depression or anxiety.  An April 1990 periodic examination notes the Veteran's report of depression due to personal problems, to include divorce and the death of a step child; the examiner diagnosed somatization secondary to depression.  A June 1991 demobilization examination is negative for complaints for or a diagnosis of a psychiatric disorder.    

Post-service treatment records include a February 2012 VA outpatient treatment record that notes diagnoses of anxiety and depression.  

The Veteran underwent a VA examination in July 2012, during which the examiner diagnosed depressive disorder and anxiety disorder.  The examiner indicated that the Veteran did not meet the criteria for establishing a diagnosis of posttraumatic stress disorder, as he did not meet Criterion A or B.  Regarding the depressive disorder, the examiner stated that he could not provide an opinion as to whether such disorder was related to the Veteran's service without resorting to speculation.  In this regard, it is unclear to the Board as to whether the examiner considered the Veteran's inservice diagnosis of somatization secondary to depression, and to what extent such diagnosis may have been an early manifestation of the currently diagnosed depressive disorder.  Moreover, the examiner failed to provide an opinion addressing the etiology of the Veteran's current anxiety disorder.  Significantly, the Veteran's diagnosis of anxiety disorder is considered part of the underlying claim of entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the July 2012 VA examination is inadequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, another VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, during the aforementioned hearing, the Veteran stated that he received ongoing treatment for his psychiatric disorder from the VA Medical Center in Mobile, Alabama.  The most recent VA outpatient treatment records in the claims file are dated in February 2012 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   



Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for psychiatric disability.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records from the VA Medical Center in Mobile, Alabama dated in February 2012 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed psychiatric disorder, to include depressive disorder and anxiety disorder, is related to his military service.  The Veteran's claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed psychiatric disorder, to include depressive disorder and anxiety disorder, is related to the Veteran's active military service.  To the extent possible, the examiner must indicate whether the in-service diagnosis of somatization secondary to depression was a manifestation of any diagnosed psychiatric disorder, to include depressive disorder and/or anxiety disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



